Case 2:20-mj-05304-DMF Document 3 Filed 12/14/20 Page 1 of 19

 

UNITED STATES DISTRICT COURT

SEALED DISTRICT OF ARIZONA

ay
UNITED STATES OF AMERICA CaseNo.: 3-c?- sat
v. CRIMINAL COMPLAINT
Ira Jeffrey Gaines,

Eric J. Miller,
Sue L. McCluskey, and
David Michael Rees.

 

 

I, the undersigned complainant, being duly sworn, state that the information below

is true and correct to the best of my knowledge and belief:

COUNT 1
Conspiracy
(18 U.S.C. § 371)

1, Beginning at least as early as on or about January 1, 2017, and continuing to
the present, in the District of Arizona and elsewhere, Defendants IRA GAINES, ERIC
MILLER, SUE MCCLUSKEY, and DAVID REES, individually and acting through
various entities, along with other individuals and entities, knowingly and willfully agreed
and conspired with each other and others to commit the following offenses against the
United States: securities fraud, in violation of 15 U.S.C. 78j(b) & 17 C.F.R. § 240-10b-5; |
wire fraud, in violation of 18 U.S.C. § 1343; money laundering, in violation of 18 U.S.C.
§§ 1956 and 1957; and aggravated identity theft, in violation of 18 U.S.C. § 1028A.

Manner and Means of the Conspiracy

2. The manner and means used by Defendants and others, individually and
acting through various entities, to effect the objects of the conspiracy and scheme to
defraud, included the following:

a. Defendants participated with each other and others to conceal

GAINES’ identity as the true owner of certain entities, stock shares, and bank

1
Case 2:20-mj-05304-DMF Document 3 Filed 12/14/20 Page 2 of 19

accounts. GAINES’ identity was concealed from stock regulators, stock
brokerage firms, and taxing authorities.

b. Additionally, Defendants in many instances fraudulently converted
restricted stock, or stock that could not be freely traded on a public exchange, into
unrestricted stock that could be publicly traded.

c. Additionally, Defendants in several instances hired third parties to
falsely promote the stock, to create a market for the stock in anticipation of selling
the stock at in inflated price.

Overt Acts of the Conspiracy
3. In furtherance of the conspiracy, and to effect the objects of the conspiracy,
Defendants, acting individually and through various entities, along with other individuals
and entities, committed or caused to be committed, overt acts in the District of Arizona and
elsewhere, including but not limited to the following: .

a. Between about February 28, 2019 and August 24, 2020, GAINES
used CH as a nominee to obtain 1,500,000 shares of ADMQ stock (by using a false
consulting agreement) and to sell the stock for more than $100,000.

b. Between about April 4 and 8, 2019, GAINES directed transfer agent
RS of Fidelity Transfer Services to issue unrestricted shares of GRNH stock to
nominee PP, in exchange for more than $250,000.

C. On about April 30, 2019, GAINES directed a wire transfer of $8,000
from his Banker’s Trust Co. account ending 0399 to CBJ Consulting Group’s Bank
of America account ending 4949 for a promotional campaign for GRNH stock.

d. On about June 10, 2020, GAINES wired $25,000 to CR (CBJ
Consulting Group) from his Banker’s Trust account 4131 to fund a promotional
campaign for ADMQ stock.

e. On or about December 5, 2019, MILLER discussed PP’s cost for
serving as a nominee for GAINES’ stock transactions; PP said she would charge

“about 25%” to clear stock and deposit funds into her Grand Cayman bank account.

2
Case 2:20-mj-05304-DMF Document 3 Filed 12/14/20 Page 3 of 19

f. On or about April 29, 2019, MILLER engaged in e-mail
correspondence with GAINES, REES, and JC discussing the strategic sale of GRNH
stock by nominees.

g. On or about April 4, 2019, MILLER e-mailed GAINES, REES, and
CJ about the disposition of GRNH stock; and GAINES instructed MILLER to “tell
them to start selling a million a day[,] let’s [get] [C]arlos on board for Monday.”

h. On or about March 19, 2019, MCCLUSKEY signed the name of CH
on a letter to a transfer agent regarding the transfer of LVVV stock shares. |

i. In or around August of 2017, MCCLUSKEY changed the drafted
operating agreement for Big Thunder to substitute the name TM for GAINES as the
manager.

j. On or about April 19, 2019, MCCLUSKEY received an “Outgoing
Funds Transfer Advice” of $6,000 sent to CBJ Consulting Group’s Bank of America
account from GAINES’ Bankers Trust account 0399.

k. On or about November 16, 2018, REES instructed GAINES to wire
$100,000 from Big Thunder’s Charles Schwab account 0775 to Veritas Group’s
Cumberland Security Bank account 4377 to fund the use of international nominees.

l. On or about February 15, 2019, REES transferred $50,000 from US
Bank IOLTA account ending 7382 to GAINES’ Parkway Bank checking account
ending 3202, as proceeds from the sale of LVVV stock.

m. On or about February 25, 2019, REES text messaged MILLER
regarding the sale of CURR stock for GAINES: “We are selling. [JC] is ona
conf call with broker firm and can update in about 30 minutes.”

These acts were in violation of 18 U.S.C. § 371.
Case 2:20-mj-05304-DMF Document 3 Filed 12/14/20 Page 4 of 19

Counts 2 —5
Securities Fraud
(15 U.S.C. § 78j(b) & 17 C.F.R. § 240-10b-5)

4, Beginning at least as early as on or about January 1, 2017, and continuing to
the present, Defendants IRA GAINES, ERIC MILLER, SUE MCCLUSKEY, and DAVID
REES, individually and through various entities, along with other individuals and entities,
acting in connection with the purchase or sale of a security, and acting knowingly, willfully
and with the intent to defraud, employed a device, scheme or artifice to defraud, made
untrue statements about or omitted a statement of material fact, and engaged in a practice
that operated as a fraud, and in doing so made use of or caused the use of any means or
instrumentality of interstate commerce, use of the mails, or use of a national securities
exchange.

5. With each instance being a separate count, Defendants engaged in the following

deceptions:

 
  
       
 

 

 
 

Count ..|Date (on
: “lal “| Symbol. = ee Pe tage aka pee
12/6/2018 | CURR Attorney DT authored opinion letter

 

 

falsely attesting that CURR shares should"
be unrestricted
3 3/28/2019 | LVVV Attorney DT authored opinion letter

falsely attesting that LVVV shares should
be unrestricted

 

 

4 4/30/2019 | GRNH CR engaged in a promotional campaign
for GRNH, as directed by GAINES
5 6/10/2020 | ADMQ CR engaged in a promotional campaign

 

 

 

 

 

for ADMQ, as directed by GAINES
This conduct was in violation of 15 U.S.C. § 78j(b) & 17 C.F.R. § 240-10b-5, and 18
U.S.C. § 2.

 

Counts 6 - 10
Wire Fraud
(18 U.S.C. § 1343)

6. Beginning at least as early as on or about January 1, 2017, and continuing to

the present, in the District of Arizona and elsewhere, Defendants IRA GAINES, ERIC
Case 2:20-mj-05304-DMF Document 3 Filed 12/14/20 Page 5 of 19

MILLER, SUE MCCLUSKEY, and DAVID REES, individually and acting through
various entities, along with other individuals and entities known and unknown, knowingly
and willfully devised and intended to devise a scheme and artifice to defraud and to obtain
money and property by means of materially false and fraudulent pretenses and
representations, and by the concealment and omission of material facts.

7. On the dates specified below, for the purpose of executing and attempting to
execute the scheme or artifice to defraud and to obtain money and property, Defendants
individually and doing business under the entities described above, along with other
individuals and entities, knowingly transmitted and caused to be transmitted, by means of
interstate wire and radio communications in interstate commerce, certain writings, pictures,
signals and sounds, to and from the District of Arizona and elsewhere, as follows, with

each instance being a separate count:

 

   
  

   

       

 

 

 

 

 

 

 

 

 

 

6 11/2/2018 V Stock | Big Thunder, | Issuance of CURR stock to
Transfer ~ LLC nominee Big Thunder
11/16/201 Charles Seca Payment, directed by REES,
7 8 Schwab Bank acct re LVVV stock, from Big
acct 0755 4377 Thunder to Veritas Group
Bankers Bank of | Payment of $107,500 to RS
8 4/4/2019 } Trust Co | America acct | re GRNH certificates CS1-
acct 4658 6339 8163, 8164
Bankers Bank of Payment of $50,150 to RS,
9 4/8/2019 | Trust Co | America acct | Fidelity Transfer Services, re
acct 4658 6339 GRNH certificate CS1-8157
6/10/20 Bankers | JP Morgan | Payment of $25,000 to CR
10 Trust Co | Chase acct | for one-week marketing
acct 0787 4131 campaign for ADMQ stock

 

These acts were in violation of 18 U.S.C. §§ 1343 & 2.

 
Case 2:20-mj-05304-DMF Document 3 Filed 12/14/20 Page 6 of 19

Counts 11 - 18
Transactional Money Laundering
(18 U.S.C. § 1957)

8. On the dates listed below, Defendants IRA GAINES, ERIC MILLER, SUE
MCCLUSKEY, and DAVID REES, individually and through various entities, along with
other individuals and entities, knowingly engaged and attempted to engage in the following
monetary transactions in the United States in criminally derived property of a value
exceeding $10,000, derived from specified unlawful activity, namely the violation of 18

U.S.C. § 1343 (wire fraud scheme), with each instance being a separate count: -

 

  

  

 
 

 
   

 

 

 

 

 

 

 

 

 

 

 

 

 

“Cou ‘| Transaction) Finaneiak
“roy gel t).|: -Amount’-~} Institution) 220 i ee
11 7/3/2019 | $36,449.20 | HSBC acct. | MN transferred funds from sale
0893 of CURR stock shares from
HSBC brokerage acct to HSBC
bank acct. 2764
12 7/26/2019 | $150,000.00 | HSBC acct. | MN transferred funds from sale
0893 of CURR stock shares from
HSBC brokerage acct to HSBC
bank acct. 2764
13 7/26/2019 | $250,000.00 | HSBC acct. | MN transferred funds from sale
0893 of CURR stock shares from
HSBC brokerage acct to HSBC
bank acct. 2764
14 11/19/2018 $50,000 Cumberland | DT transferred to The Vincent
Sec. Bank | Group’s US Bank acct. 7382 re
acct. 4377 | GNRH stock
15 11/19/2018 $25,000 Cumberland | DT transferred to Cinnamon |
Sec. Bank | Castiner’s TIAA acct. 5323 re
acct.4377 | GNRH stock
16 7/13/2020 | $10,470.00 Edward | GAINES transferred to Bankers
Jones acct. | Trust acct. from sale of ADMQ
845 shares
17 8/24/2020 | $85,815.89 Edward GAINES transferred to Bankers
Jones acct. | Trust acct. from sale of ADMQ
845 shares
18 12/15/19 $50,000 US Bank | REES transferred funds to
IOLTA GAINES’ Parkway Bank acct.
acct. 7382 |3202 related to LVVV,

 

 
Case 2:20-mj-05304-DMF Document 3 Filed 12/14/20 ‘Page 7 of 19

 

comingled with other stock MN
sold

These acts were in violation of 18 U.S.C. §§ 1957 and 2.
Counts 19-27 __

Concealment Money Laundering
18 U.S.C. § 1956(a)(1)(B)

9. On the dates listed below, Defendants IRA GAINES, ERIC MILLER, SUE
MCCLUSKEY, and DAVID REES, individually and acting through various entities, along

 

 

 

 

 

 

 

with other individuals and entities known and unknown, knowingly engaged and attempted
to engage in the following monetary transactions in the United States in property criminally
derived from specified unlawful activity, namely the violation of 18 U.S.C. § 1343 (wire
fraud scheme), and acted with the knowledge that the transactions were designed in whole
or part to disguise the nature, location, source, ownership, or control of the proceeds of the

unlawful activity, with each instance being a separate count:

 

  
 

  
   

  
   

Alnstitution:

 

 

 

. Eran oe Descriptio Po
. Issuance of CURR stock
19 11/2/2018 100,000 shares V Stock certificate in name of
CURR stock Transfer .
Big Thunder
100,000 shares | VStock | ‘suance of CURR stock
20 11/20/2018 certificate in name of
CURR stock Transfer MN
35,000 shares of. V Stock Issuance of CURR stock
21 1/2/2019 certificate in name of
CURR stock Transfer MN

 

15,000,000 Cont. Stock | Issuance of LVVV stock
22 10/31/2018 | shares of LVVV Trans. & certificate LE00711 in
stock Trust name of Big Thunder
Big Thunder cancelled
15,000,000 Cont. Stock | stock certificate no. 700
23 11/26/2018 | shares of LVV Trans. & for 15,000,000 shares and
stock Trust reissued in book form for
DWAC to MN
10,000,000 Cont. Stock Gaines cancelled stock
24 3/22/2019 | shares of LVVV Trans. & certificate no. 681 for
stock Trust 10,000,000 shares and

 

 

 

 

 

 

 

 

 
Case 2:20-mj-05304-DMF Document 3 Filed 12/14/20 Page 8 of 19

 

reissued in book form for
DWAC to CH
Fidelity Issuance of GRGH stock
Transfer certificate CS1-8164 in
Services name of PP
Fidelity Issuance of GRGH stock
Transfer certificate CS1-8167 in

 

7,000,000 shares

25 4/4/2019 of GRNH stock

 

26 4/8/2019 | 8:500,000 shares

 

 

 

 

 

 

 

of GRNH stock Services name of PP
Nevada
1,500,000 shares | Agency and | Issuance of ADMQ stock
27 2/28/2019 of ADMQ stock Transfer in name of CH
Company

 

These acts were in violation of 18 U.S.C. §§ 1956(a)(1)(B)& 2.
Counts 28 — 32

Aggravated Identity Theft
18 U.S.C. § 1028A

10. Onor about the dates listed below, in the District of Arizona and elsewhere,
Defendants IRA GAINES, ERIC MILLER, SUE MCCLUSKEY, and DAVID REES,
individually and acting through various entities, along with other individuals and entities,
during and in relation to the wire fraud scheme set forth above, knowingly transferred,
possessed and used, without lawful authority, a means of identification of another person,

with each instance being a separate count:

 

       

28 3/18/2019

 

Name used for issuance of 10,000,000
LVVV stock shares

Name used for issuance of 10,000,000
LVVV stock shares

Name on letter to transfer agent re LVVV
stock shares

Name used for issuance of 500,000 GRNH
stock shares

Name used for issuance of 1,500,000
32 2/28/19 CH ADMQ stock shares

These acts were in violation of 18 U.S.C. §§ 1028A & 2.

 

29 | 3/19/2019 CH

 

30 3/19/2019 CH

 

31 8/9/2017 JH

 

 

 

 

 

 

 
Case 2:20-mj-05304-DMF Document 3 Filed 12/14/20 Page 9 of 19

I further state that I am a Supervisory Special Agent with the IRS — Criminal
Investigations, and this complaint is based on the facts in the attached Statement of
Probable Cause, which is incorporated by reference herein.

Continued on the attached sheet and made a part hereof: Xl Yes LINo
AUTHORIZED BY: Monica Klapper & Gary Restaino, AUSAs

Kathleen Neri, IRS-CI Special Agent GU Lever Kove

 

 

Name of Complainant - Signature of Complainant

worn to be". 94

ty bes/ If 2020 (a) 3! 23 pl at Phoerit Arizona

Date d State
United States Magistrate Judge belly

 

 

HONORABLE DEBORAH M. FINE Signature of Judicial Officer
Case 2:20-mj-05304-DMF Document 3 Filed 12/14/20 Page 10 of 19

STATEMENT OF PROBABLE CAUSE
I, Supervisory Special Agent Kathleen Neri, IRS — CI, having been duly sworn,

depose and state the following:

I. INTRODUCTION .

1, I am a Supervisory Special Agent with Internal Revenue Service Criminal
Investigation (IRS-CI) and have been so employed since October 2009. I have
participated in many investigations of alleged violations of the Internal Revenue Service
laws (Title 26, United States Code), the Bank Secrecy Act (Title 31, United States Code),
money laundering and fraud statutes (Title 18, United States Code) and related offenses.
Prior to my employment with the IRS-CI, I was a forensic accounting manager with Eide
Bailly, LLC Forensic Accounting and Investigative Services, specializing in fraud
detection, prevention and investigation. I am a Certified Fraud Examiner and a Certified
Forensic Interviewer. .

2. The following information is based on my personal observations, the
observations of other federal agents involved in the investigation, and a review of records
and evidence obtained throughout the investigation. I and other federal agent have
reviewed stock transaction records, bank records, e-mails, text messages, and other
documents seized during a search warrants executed during this investigation. I and other
federal agents have engaged in dozens of witness interviews and have listened to dozens
of recordings of telephone calls and other conversations provided by one or more
confidential sources. If called upon, I could competently testify to the truth, completeness
and accuracy of the allegations in the complaint, as well as the probable cause supporting
each charge in the complaint, as set forth further below.

Il. BACKGROUND AND INVESTIGATION

3. Beginning in about January of 2017, IRA GAINES orchestrated a scheme to
engage in fraudulent microcap stock transactions, assisted by ERIC MILLER, SUE
_ MCCLUSKEY, DAVID REES, and others. The stock transactions involved: (1) using

1
Case 2:20-mj-05304-DMF Document 3 Filed 12/14/20 Page 11 of 19

individuals and entities as nominees to hold, convert, and sell the stock — designed to
conceal the true ownership of the stock; (2) obtaining “unrestricted” stock status by fraud
' — designed to position the stock for public trading; and (3) falsely promoting the stock —
designed to create an apparent market for the stock in anticipation of selling it. Limited
to the four microcap stocks described herein, GAINES and his co-conspirators manipulated
more than $2 million worth of microcap stock in this manner, resulting in more than
_$800,00 to the group.
Individuals and Entities Involved
4, IRA GAINES resides in Phoenix, AZ, and is the sole owner of Peachtree
Partners, LLC, a hard-money lender located at 1819 East Morton Avenue, Suite 180,
Phoenix, Arizona, and registered with the Arizona Corporation Commission (“ACC”) on
June 21, 1996.

a. GAINES owns or controls Big Thunder, LLC, which was registered
with the ACC on August 30, 2017, with the same Morton Avenue address.

b. GAINES owns or controls IG Starr, LLC, which was registered with
the ACC on November 15, 2010, with the same Morton Avenue address.

C. GAINES owns or controls Paradise Wire & Cable, LLC, which was
registered with the ACC on January 15, 2002, with the same Morton Avenue
address...

d. | GAINES is married to CG (AKA CH), and her son is JH.

e. GAINES has not filed personal or corporate tax returns for at least
2016, 2017, and 2018. |
5. ERIC MILLER resides in Paradise Valley, AZ, and has been employed by

GAINES at Peachtree Partners since late 2016. MILLER was hired to manage and
facilitate GAINES’ stock transactions.
| a. MILLER conducted most of the transactions set forth herein, directed
by GAINES.
b. MILLER is paid by GAINES in cash or cash equivalent, with no

2
Case 2:20-mj-05304-DMF Document 3 Filed 12/14/20 Page 12 of 19

employment taxes withheld, no Form W-2 or 1099 provided, and no income taxes
paid. | |
6. SUE MCCLUSKEY resides in Phoenix, AZ, and has been employed by
GAINES at Peachtree Partners as the office manager since at least 2000. MCCLUSKEY
is paid by GAINES in cash or cash equivalent, with no employment taxes withheld, no
Form W-2 or 1099 provided, and no income taxes paid.
a. MCCLUSKEY is married to TM.
b. ‘GAINES and MCCLUSKEY incorporated Big Thunder in the name
. of TM to conceal GAINES’ identity as its true owner.
7. DAVID REES resides in Salt Lake City, Utah, and is an attorney in the firm
Vincent & Rees.
a. In 2012, REES was permanently barred by the U.S. Securities and
Exchange Cominission (“SEC”) from providing legal services in connection with
the purchase or sale of securities.
b. Until recently, a person known as Carter Jamison was an assistant to
REES.
8. PP and MN both reside outside of the United States.
a. PP resides in Canada and was used as an international nominee for
GAINES, facilitated by REES.
b. MN resides in Bermuda and is associated with Veritas Group,
’ Limited, also located in Bermuda; he was used as an international nominee
for GAINES, also facilitated by REES.
9. CR is affiliated with entity CBJ Consulting Group. He was used. to
fraudulently promote stock in anticipation of its of sale.
10. DT is an attorney. He was used to author opinion letters and other
documents necessary to fraudulently convert restricted stock shares (shares that cannot be
publicly traded) into unrestricted stock shares (shares that can be publicly traded).

11. RS is a stock transfer agent affiliated with entity Fidelity Transfer Services,

3
Case 2:20-mj-05304-DMF Document 3 Filed 12/14/20 Page 13 of 19

which was used as the stock transfer agent for GNRH. He was used to fraudulently
convert restricted stock shares into unrestricted stock shares.
The Use of Nominees

12. In 2004, the SEC issued an order permanently enjoining GAINES from
engaging in certain securities transactions. Sometime after that date, stock brokerage
firms declined to open or retain stock trading-accounts for GAINES.

13. Asaresult, GAINES used his wife’s maiden name, CH, to open stock trading
accounts, and directed the transfer of stock certificates in her name and/or the name of her
son, JH. GAINES was the true owner/controller of the trading accounts, stock shares,
and any related bank accounts. .

14. | When stock brokerage firms realized the family connection and closed the
accounts in CH’s name, GAINES directed office manager SUE MCCLUSKEY to create
entity Big Thunder, LLC, in the name of her husband, TM. GAINES also directed her to
open stock trading accounts in the name of Big Thunder and directed the corresponding
stock transactions. GAINES was the true owner/controller of the entity, the trading
accounts, the stock certificates, and any related bank accounts. |

15. GAINES then began trading in marijuana-related microcap stock, which
domestic brokerage firms would not transact. He looked to international nominees to
open stock trading accounts and engage in stock transactions on his behalf. REES
assisted GAINES in establishing international nominees to engage in these transactions,
most notably PP and MN. |

Stock Ticker Symbols CURR, LVVV, GRNH, and ADMQ
16. CURR (Cure Pharmaceutical Holdings Corp.): In a series of transactions
-occurring during 2017, 2018, and 2019, GAINES used nominees Big Thunder and MN to
convert and sell 135,000 shares of CURR stock.
a. 100,000 restricted shares (shares that could not be publicly traded)
were acquired by GAINES in 2017, transferred in 2018 first to Big Thunder and
then to MN, converted by attorney DT at the direction of GAINES into unrestricted

4
Case 2:20-mj-05304-DMF Document 3. Filed 12/14/20 Page 14 of 19

shares (shares that could be publicly traded), and then sold by MN, on behalf of

GAINES, in 2019.

b. 35,000 restricted shares were acquired in two tranches by GAINES in
2017, transferred to MN in 2018, fraudulently converted into unrestricted shares,
and then sold by MN, on behalf of GAINES, in 2019.

c. The combined proceeds to GAINES and others were $697,000.

17. GRNH(GreenGro Technologies, Inc.): GAINES owned 17,000,000 shares
of previously-purchased unrestricted shares of GNRH stock. GAINES attempted to use
nominees MN and PP to sell GRNH stock outside of the United States.

a.. In November of 2018, GAINES directed RS to transfer 4,000,000
shares to nominee MN, for eventual sale overseas.

b. In April of 2019, GAINES purchased an additional 20,500,000 shares
of GNRH and paid transfer agent RS (Fidelity Transfer Services) to issue
unrestricted shares directly into the name of nominee PP.

c. On April 30, 2019, GAINES directed an $8,000 payment to CR to
promote the stock.

d. PP’s overseas brokerage account was closed before she could sell the
stock.

18. LVVV (Livewire Ergogenics, Inc.): Ina series of transactions occurring
during 2017, 2018, and 2019, GAINES used nominees CH, Big Thunder, and MN to
position 26,000,0000 shares of LVVV stock for sale.

a. GAINES or his nominees acquired the stock shares in five tranches
totaling 34,000,000, and GAINES transferred the vast majority of the shares to
nominees CH, Big Thunder, and MN in anticipation of the sale of the shares.

b. © On November 16, 2018, REES directed GAINES to transfer
$100,000 to Veritas Group’s bank account for use in international nominee
transactions.

C. In March of 2019, GAINES directed the conversion of certain

5
Case 2:20-mj-05304-DMF Document 3 Filed 12/14/20 Page 15 of 19

restricted shares into unrestricted shares via attorney DT.

d. The disposition of these shares after being transferred overseas to
nominee MN is unknown at this time.

19. ADMQ (ADM Endeavors, Inc.): In 2019 and 2020, GAINES used
nominee CH to acquire 1,500,000 unrestricted shares of ADMQ stock and sell it on his
behalf.

a. In June, 2020, GAINES paid CR $25,000 for a marketing campaign

to promote the stock and sell the shares at an inflated price.

b. The proceeds to GAINES and others were $115,418.
I. ADDITIONAL FACTS SUPPORTING SPECIFIC CHARGES
20. Specific overt acts supporting a charge of conspiracy include the following
acts committed by GAINES, MILLER, MCCLUSKEY, and/or REES:

a. Between about February 28, 2019 and August 24, 2020, GAINES
used CH as a nominee to obtain 1,500,000 shares of ADMQ stock (by using a false
consulting agreement) and to sell the stock for more than $100,000.

b. Between about April 4 and 8, 2019, GAINES directed transfer agent
RS of Fidelity Transfer Services to issue unrestricted shares of GRNH stock to
nominee PP, in exchange for more than $250,000.

c. On about April 30, 2019, GAINES directed a wire transfer of $8,000
from his Banker’s Trust Co. account ending 0399 to CBJ Consulting Group’s Bank
of America account ending 4949 for a promotional campaign for GRNH stock.

d. On about June 10, 2020, GAINES wired $25,000 to CR (CBJ
Consulting Group) from his Banker’s Trust account 4131 for a promotional
campaign for ADMQ stock.

e. On or about December 5, 2019, MILLER discussed PP’s cost for
serving as a nominee for GAINES’ stock transactions; PP said she would charge
“about 25%” to clear stock and deposit funds into her Grand Cayman bank account.

f. On or about April 29, 2019, MILLER engaged in e-mail

6
D

 

MILLER, MCCLUSKEY, and/or REES include the following:

"12/6/2018

Case 2:20-mj-05304-DMF Document 3 Filed 12/14/20 Page 16 of 19

correspondence with GAINES, REES, and JC discussing the strategic sale of GRNH
stock by nominees.

g. On or about April 4, 2019, MILLER e-mailed GAINES, REES, and
CJ about the disposition of GRNH stock; and GAINES instructed MILLER to “tell
them to start selling a million a day[,] let’s [get] [C]arlos on board for Monday.”

h. On or about March 19, 2019, MCCLUSKEY signed the name of CH
on a letter to a transfer agent regarding the transfer of LVVV stock shares.

i. In or around August of 2017, MCCLUSKEY changed the drafted
operating agreement for Big Thunder to substitute the name TM for GAINES as the
manager.

j On or about April 19, 2019, MCCLUSKEY received an “Outgoing
Funds Transfer Advice” of $6,000 sent to CBJ Consulting Group’s Bank of America
account from GAINES’ Bankers Trust account 0399.

k. On or about November 16, 2018, REES instructed GAINES to wire
$100,000 from Big Thunder’s Charles Schwab account ending 0775 to Veritas
Group’s Cumberland Security Bank account 4377 to fund the use of international
nominees.

l. On or about February 15, 2019, REES transferred $50,000 from US
Bank IOLTA account 7382 to GAINES’ Parkway Bank checking account 3202, as
proceeds from the sale of LVVV stock.

m. On or about February 25, 2019, REES text messaged MILLER
regarding the sale of CURR stock for GAINES: “We are selling. [JC] is ona.
conf call with broker firm and can update in about 30 minutes.”

21. Specific acts supporting charges of securities fraud against GAINES,

   

      

    

Attorney DT authored opinion letter falsely
attesting that CURR shares should be unrestricted

 

 
Case 2:20-mj-05304-DMF

Document 3 Filed 12/14/20 Page 17 of 19

 

 

 

 

 

 

 

 

3/28/2019 LVVV Attorney DT authored opinion letter falsely
attesting that LVVV shares should be unrestricted
4/30/2019 GRNH CR engaged in a promotional campaign for GRNH,
as directed by GAINES
6/10/2020 ADMQ CR engaged in.a promotional campaign for ADMQ,
as directed by GAINES
22. Specific facts supporting charges of wire fraud against GAINES, MILLER,

MCCLUSKEY, and/or REES include the following:

 

 

 

    

 

 

 

 

 

 

 

 

 

 

 

: 11/2/2018 V Stock | Big Thunder, | Issuance of CURR stock to nominee Big
Transfer LLC Thunder
Charles Cumberland .
11/16/2018 | Schwab | Security Bank | Payment re °y REES, re avy
acct 0755 acct 437 stock, from Big T under to Veritas Group
Bankers | Bankof | payment of $107,500 to RS re GRNH
4/4/2019 | Trust Co | America acct certificates CS1-8163. 8164
acct 4658 | 6339 ones
Bankers | Bank of Payment of $50,150 to RS, Fidelity
4/8/2019 | Trust Co | America acct | Transfer Services, re GRNH certificate
acct 4658 6339 CS1-8157
6/10/20 Bankers Chosen Payment of $25,000 to CR for one-week
acct 0787 4131 marketing campaign for ADMQ stock
23. Specific facts supporting charges of transactional money laundering against

GAINES, MILLER, MCCLUSKEY, and/or REES include the following:

 

 

 

 

  

  
 

  
   

 

 

 

 

 

 

“or about oun istitutio :
7/3/2019 | $36,449.20 | HSBC acct. | MN transferred funds from sale of CURR
. 0893 stock shares from HSBC brokerage acct to
HSBC bank acct. 2764
7/26/2019 | $150,000.00 | HSBC acct. | MN transferred funds from sale of CURR
0893 stock shares from HSBC brokerage acct to
HSBC bank acct. 2764
7/26/2019 | $250,000.00 | HSBC acct. | MN transferred funds from sale of CURR
0893 stock shares from HSBC brokerage acct to
HSBC bank acct. 2764

 

 

 
Case 2:20-mj-05304-DMF Document 3 Filed 12/14/20 Page 18 of 19

 

 

 

 

 

 

 

 

 

 

 

11/19/2018} $50,000 | Cumberland | DT transferred to The Vincent Group’s US
S Sec. Bank | Bank acct. 7382 re GNRH stock
acct. 4377
11/19/2018 $25,000 Cumberland | DT transferred to Cinnamon Castiner’s
Sec. Bank | TIAA acct. 5323 re GNRH stock
acct. 4377
7/13/2020 | $10,470.00 Edward | GAINES transferred to Bankers Trust acct.
Jones acct. | from sale of ADMQ shares
845
8/24/2020 | $85,815.89 Edward | GAINES transferred to Bankers Trust acct.
. Jones acct. | from sale-of ADMQ shares
845
12/15/19 $50,000 US Bank | REES transferred funds to GAINES’
IOLTA | Parkway Bank acct. 3202 related to LVVV,
acct. 7382 | comingled with other stock MN sold
24. Specific facts supporting charges of concealment money laundering against

GAINES, MILLER, MCCLUSKEY, and/or REES include the following:

 

   

 

  
 

 

 

 

 

 

 

 

 

 

 

 

 

aa aor ae Mt ON Cees ter oe Bs ae. SB es De en ee ee a a Mil
CURR stock Transfer B
11/20/2018 | 100,000 shares |) V Stock sSsuanee vhvane INN
CURR stock Transfer
Ham019 | 35:000 shares of | V Stock Issuance . CURR stock certificate
CURR stock Transfer
15,000,000 Cont. Stock .
10/31/2018 | shares of LVVV | Trans. & | [ssuance of LVVV stock certificate
LE00711 in name of Big Thunder
stock Trust
15,000,000 | Cont. Stock ee ener anceliee a 00
11/26/2018] sharesofLVV | Trans. & | Comicate no. /Uhl tor tow
: stock Trust shares and reissued in book form for
DWAC to MN
~ Gaines cancelled stock certificate
10,000,000 Cont, Stock no. 681 for 10,000,000 shares and
3/22/2019 | shares of LVVV Trans. & . .
reissued in book form for DWAC to
stock Trust CH

 

  

 
Case 2:20-mj-05304-DMF Document 3 Filed 12/14/20 Page 19 of 19

 

 

 

 

 

 

4/4/2019 7,000,000 shares rey Issuance of GRGH stock certificate
of GRNH stock . CS1-8164 in name of PP
Services .
4/8/2019 8,500,000 shares . ney Issuance of GRGH stock certificate
of GRNH stock : CS1-8167 in name of PP
Services
Nevada
2/28/2019 1,500,000 shares | Agency and | Issuance of ADMQ stock in name of
of ADMQ stock Transfer CH
Company

 

 

 

25. Specific facts supporting charges of aggravated identity theft against
GAINES, MILLER, MCCLUSKEY, and/or REES include the following:

 

 

 

 

 

 

 

 

 

 

 

‘Date. (ono or. ‘ CPE eS

about) ;->| Jdentity. Pe a et | _
3/18/2019 CH Name used for | issuance eof 10, 000, 000 Lvvv stock
3/19/2019 CH Name used for issuance of 10,000, 000 LVVV stock

shares
3/19/2019 CH Name on letter to transfer agent re LVVV stock shares
8/9/2017 JH Name used for issuance of 500,000 GRNH stock shares
9/28/19 CH Name used for issuance of 1,500,000 ADMQ stock

 

 

26. I declare under penalty of perjury that the statements above are true and

correct to the best of my knowledge and beli

12/14/2020

 

Executed on (Date)

\ Sworn by telephone

Date/Time: [ lebo@_

3.229

 

Kathleen Neri, Supervisory Special Agent
IRS ~ Criminal Investigation

ol. ut Ld

10

HONORABLE DEBORAH M. FINE
United States Magistrate Judge
